DETAILED ACTION
This Office action is in response to the amendment filed on 24 May 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Response to Arguments
Applicant’s arguments with respect to claims 10-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
That is, the newly-added secondary reference Dillig teaches the use of a choke for connecting a voltage supply device to a grid. See the rejections under 35 U.S.C. 103, below, for complete details.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese publication JP 2014-14203 to Hasegawa et al. (hereinafter “Hasegawa”; the original document and machine translation both cited and made of record in the previous Office action) in view of Dillig et al. (US 2014/0003099; hereinafter “Dillig”; cited in the previous Office action).
In re claim 1, Hasegawa discloses a voltage supply device (Fig. 1) comprising: 
at least one intermediate circuit (i.e., DC bus as shown) comprising at least one intermediate circuit capacitor (3); 
at least one power converter (5) which is connected to connections of the at least one intermediate circuit (as shown) such that at least one of (i) the power converter is supplied with electrical energy from the intermediate circuit capacitor (paragraph spanning pp. 2-3: “the inverter circuit 5 converts the DC power stored in the capacitor 3 into AC power and drives the motor 4”) (ii) the power converter feeds electrical energy into the at least one intermediate circuit (p. 3, 2nd full paragraph: “the motor 4 is used as a generator and the regenerative power from the motor 4 is regenerated to the capacitor 3 by the inverter circuit 5”); and 
at least one braking chopper (6) which is connected to the connections of the at least one intermediate circuit capacitor (as shown) such that electrical energy of the at least one intermediate circuit capacitor is convertible (Examiner notes that the plain meaning of “convertible” is able to be converted and that any normally-conductive element inherently has the ability to convert electrical energy into heat via Ohmic heating) into thermal energy by the at least one braking chopper (p. 3, 2nd full paragraph: “the brake chopper circuit 6 is connected to the resistor 7 for consuming the DC power stored in the capacitor 3, and the regenerative power from the motor 4 is consumed by the resistor 7”); 
wherein the power converter includes at least one semiconductor switch (see transistor modules 201) which is clocked at a relatively high rate (p. 3, 1st full paragraph: “the inverter circuit 5 is driven at a high switching frequency”), and the braking chopper includes a semiconductor switch (101) which is clocked at a relatively low rate p. 3, 2nd full paragraph: “the brake chopper circuit 6 is operated at a low switching frequency”).
Hasegawa does not disclose a line choke which connects to a power grid. Whereas Dillig discloses a similarly structured voltage supply device (Fig. 2), which includes a power converter (32) and an intermediate circuit (38) fed in part from a power grid (12) via a rectifier (28). The system of Dillig further includes one or more line chokes connected to the grid (any of: DC choke/inductor 58 in the intermediate circuit, connected to grid 12 through the rectifier 28; or AC chokes/inductors L1-L3 connected to the grid phase lines feeding the rectifier 28). 
Dillig teaches that the line chokes L1-L3 prevent parasitic switching signals from the power converters from being transmitted back to the grid as harmonics (see [0009], describing the same chokes L1-L3 as also shown in the prior art Fig. 1), and also serve as commutation inductors to prevent short-circuits between the phase lines (id. and [0048]). Dillig further teaches that the DC choke 58 limits a pre-charging current flowing to the DC link capacitor (48) ([0055]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device and system of Hasegawa by incorporating one or more line chokes, either in the DC intermediate circuit or in phase lines of an AC power source connection, such that the line choke(s) would be connected to a grid, as shown and taught by Dillig. Such a modification would have been advantageous by limiting a pre-charging current flowing to the intermediate capacitor (in the case of a DC line choke), and/or preventing the transmission of harmonics back into the grid while serving as a commutation inductor (in the case of AC line chokes), according to Dillig.
In re claim 11, Hasegawa discloses wherein the power converter (5) includes at least one semiconductor switch (201) which is clocked at a relatively high rate and is based on SiC (p. 3, 1st full paragraph), and the braking chopper includes at least one semiconductor switch (101) which is clocked at a relatively low rate and is based on Si (p. 3, 2nd full paragraph).
In re claims 12-14, Hasegawa discloses wherein the power converter includes at least one SiC MOSFET (p. 3, 1st full paragraph); and wherein the braking chopper includes at least one Si insulated-gate bipolar transistor (p. 3, 2nd full paragraph).
In re claim 15, Hasegawa as modified according to Dillig discloses the claimed invention as explained above, except for wherein at least one power converter is formed as a pulse width modulator. Whereas the use of pulse width modulation (PWM) control for motor-drive converters was old and well-known in the art and a person of ordinary skill would have considered PWM control as the standard control option for a power converter such as the one described in Hasegawa. Because PWM control had such common usage in this type of application, the skilled artisan would have found it a routine matter to implement, which does not specifically teach any alternative method of controlling the converter switches. Further, the use of PWM control would be understood as being cost-effective and efficient for enabling control and regulation of the voltage and/or current being supplied to the motor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Hasegawa by using PWM control on the power converter switches (i.e., such that at least one power converter is formed as a pulse width modulator) since it was a standard, common control scheme for use in motor-drive power converter applications, and because implementing PWM control would have been a matter of routine design, which would be readily understood as a cost-effective and efficient option for enabling control and regulation of the voltage and/or current being supplied to the motor.
In re claim 16, Hasegawa discloses wherein at least one power converter is formed as an H bridge (i.e., in Fig. 1, any two legs of the inverter circuit form an H-bridge with two of the three motor coils as the load between them; see also p. 5, 5th paragraph: “the inverter circuit 5 may be a single-phase two-level inverter circuit”).
In re claims 17 and 18, Hasegawa discloses wherein all power converters of the voltage supply device exclusively include semiconductor switches which are clocked at a relatively high rate and which are based on SiC (see Fig. 1, p. 2, Description of Embodiments, 3rd paragraph and p. 3, 1st full paragraph); and wherein all braking choppers of the voltage supply device exclusively include semiconductor switches which are clocked at a low rate and are based on Si (see Fig. 1, p. 2, Description of Embodiments, 2nd paragraph and p. 3, 2nd full paragraph).
In re claim 19, Hasegawa discloses wherein the voltage supply device powers a railroad (p. 1, Background, 1st paragraph: “It is a device that performs conversion, and is widely used in […] electric railway vehicles”; Examiner notes that the claimed phrase, “powers a railroad” is interpreted as encompassing powering a railway vehicle of said railroad, in light of Applicant’s specification teaching the same example application of the voltage supply device).

Conclusion
Applicant's amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED E FINCH III whose telephone number is (571)270-7883. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED E FINCH III/Primary Examiner, Art Unit 2838